Appeal from an order of a Trial Term, Supreme Court, Saratoga County and the judgment entered thereon. Since judgment of nonsuit has been granted in plaintiff’s action for personal injuries based on a fall on defendants’ premises, the most favorable aspect of plaintiff’s proof must be accepted for the purpose of review. Defendants maintain a public laundry. The laundry building is behind the defendants’ residence. To the north of the residence is a garage structure in the rear of which is the laundry office. Over this garage is a sign “ Robinson’s Laundry ”. An illuminated sign “ Laundry ” is attached to the dwelling house. The customary and intended access to the laundry office is on the north side of the house. Plaintiff had never been on the premises before. Instead of going on the north side of the house she went into the premises on the south side of the house which contained the sign “Laundry”. She described her place of entrance as through an alley where she observed two boys working. She slipped and fell on what could be found to have been soap suds and grease. We are of opinion that a case lias been made out prima facie that plaintiff was on the premises as a business invitee and that a jury could find that it was not negligent for her to walk in the part of the premises where she fell and that *758her injury was due to defendants’ negligence. Order and judgment reversed on the law and the facts and a new trial ordered, with costs to abide the event. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.